ORDER
ELLEN SEGAL HUVELLE, United States District Judge
Before the Court is plaintiffs motion to alter judgment [EOF No. 137], in which he argues that the Court’s July 19, 2016 Order dismissing the case failed to satisfy Rule 58(a)’s “separate document” requirement. See Fed. R. Civ. P. 68(a) (“Every judgment and amended judgment must be set out in a separate document .... ”). Because that Order disposed of the parties’ cross-motions for summary judgment in addition to dismissing the case with prejudice (see July 19, 2016 Order [EOF No. 135]), plaintiff argues that it impermissibly combined the Court’s judgment with an extraneous order. (See PL’s Mot. at 1.) Plaintiff misapprehends the relevant “separation]” required by Rule 58(a), and therefore his motion will be denied.
There is no question that the Order dismissing the case was both final and appeal-able, and thus it constitutes a “judgment” under Rule 58. See Fed. R. Civ. P. 54(a) (“ ‘Judgment’ as used in these rules includes ,.. any order from which an appeal lies.”); see also Mobley v. CIA, 806 F.3d 568, 575, *25579 (D.C. Cir. 2015) (referring to a “final and appealable Order” as a “Rule 58(a) order,” even though it was not labeled “judgment”). By the same token, the Court’s interlocutory Orders granting or denying plaintiff relief (see Nov. 4, 2015 Minute Order; Jan. 5, 2016 Order [ECF No. 100]; Feb. 5, 2016 Order [ECF No. 107]; Feb. 17, 2016 Order [ECF No. 110]) became final and appealable upon the entry of judgment on July 19, 2016. See Fed. R. Civ. P. 54(b) (interlocutory orders “may be revised at any time before the entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities”). Plaintiff argues that this judgment was required to be entered in a separate document, but that begs the question of what it must be entered separately from—the Court’s Memorandum Opinion discussing its disposition of the parties’ cross-motions [ECF No. 134], or the Order that actually disposed of those motions [ECF No. 135].
The D.C. Circuit has made crystal-clear that it is the former: the order of dismissal must be entered separately from the opinion, avoiding “the inclusion of legal reasoning and authority [that would make] an order into a combined decision and order.” See Kidd v. Dist. of Columbia, 206 F.3d 35, 39 (D.C. Cir. 2000) (quoting Diamond v. McKenzie, 770 F.2d 225, 230 n.10 (D.C. Cir. 1985)); see also Notes on Advisory Committee on Rule—1963 Amendment, Fed. R. Civ. P. 58 (“The amended rule eliminates these uncertainties by requiring that there be a judgment set out on a separate document— distinct from any opinion or memorandum—-which provides the basis for the entry of judgment.”) (emphasis added). An order that merely disposes of remaining motions and dismisses the case thus satisfies Rule 58’s “separate document” requirement. See Kidd, 206 F.3d at 365-66 (order disposing of remaining motions satisfied Rule 58(a), even though it was not labeled “judgment,” did not expressly dismiss case, and included an explanatory sentence); Mobley, 806 F.3d at 575, 583 (order disposing of remaining motions labeled “final and appealable” constituted a “Rule 58(a) order”). Because the Court’s July 19th Order did not contain any legal authority or reasoning, and because it was entered in a separate document from the related Memorandum Opinion, Rule 58(a) was satisfied.
In conclusion, it is worth noting that this result is consistent with Rule 58(a)’s rationale, “to provide clear, automatic notice to litigants of when final judgment has been entered and the period to appeal has begun to run.” See Bailey v. Potter, 478 F.3d 409, 411 (D.C. Cir. 2007). The Order stated clearly that the “above-captioned case is hereby DISMISSED WITH PREJUDICE” (see July 19, 2016 Order), giving plaintiff ample notice that his time to appeal had begun to run. And to the extent that he would have preferred the judgment to restate the relief that the Court granted in earlier proceedings—i.e., the Bates numbers of documents that DOJ has long since produced to plaintiff—Rule 54(a) precludes such a restatement. See Fed. R. Civ. P. 54(a) (“A judgment should not include ... a record of prior proceedings.”). As noted, those orders clearly stated his entitlement to certain relief, and they became final and appealable upon entry of judgment on July 19, 2016. Therefore, it is hereby
ORDERED that plaintiffs motion to alter judgment is DENIED.